DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Status of Claims
Claims 1, 2, 4-11, 13, 14 and 16-19 are pending per Applicant’s 01/05/2021 amendment filing.  Claims 1, 2, 4-11, 13, and 14 are amended.  Claim 3, 12, and 15 were previously canceled. Claims 16-19 are newly added.  These claims are examined herein.

Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 rejection are directed to the newly amended claim limitation that are fully addressed in the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13, 14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-11 are to an apparatus (machine); 13 and 14 are to method (process); and claim 15 is to a non-transitory computer readable recording medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.  The steps identified below as abstract are expression of mathematical calculations on their face.

	1. (Original) An information processing apparatus, comprising:
	a memory; and 
	a processor coupled to the memory and configured to: 
	divide time series data measured at a normal time into first comparison data in a comparison unit;
	generate reference data of time series data in the comparison unit based on the first comparison data;
	calculate an allowable error based on correlation coefficient between each of pieces of the first comparison data and the reference data
	divide time series data for detection into second comparison data in the comparison unit;
	calculate correlation coefficients between each of pieces of the second comparison data and the reference data; and
	detect a non-normal state in accordance with whether or not the correlation coefficients between each of pieces of the second comparison data and the reference data are within a range of the allowable error.

The claimed elements on their face recite mathematical elements.  The claim used the elements to determine if the system is operating outside the normal state.  Where the detection is simply the answer or result of the complicated mathematical algorithim, which is found to within the realm of abstraction – a mathematical concepts.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.

Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually or in the ordered combination.  As explained above, the additional elements are found to be insignificant extra-solution activity.  These limitations when considered individually or as Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981), see MPEP 2106.05 however the claims nor the instant Specification presents NO elements that can be viewed as either a practical application or significantly more.  In that the claimed invention takes no corrective action if a non-normal state is detected.
Additionally, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto et al (US 9,741,230 B2) teaches judging module compares the first process values chronologically acquired based on the output values at the first point with the corresponding first thresholds and second thresholds. The warning module creates alert information containing information on at least a time point when the first process value exceeds one of the first thresholds and the second thresholds.
Nakamura et al (US 2013/0304419 A1) teaches a data acquiring section that acquires time-series data changing with time from a signal outputted by a sensor installed in a processing apparatus for processing a processing object; a data selecting section that selects only model data, which is useful time-series data, from the time-series data acquired by the data acquiring section; a threshold value setting section configured to calculate variable threshold value data changing with time from the model data selected by the data selecting section; and a determining section configured to determine an occurrence of an abnormality by comparing time-series data to be monitored, acquired by the data acquiring section, with the variable threshold value data.
Miura (US 2002/0173935 A1) teaches  the actually measured value of the load current is compared to determine whether or not the actually measured value is within a range of an upper and a lower limit which are determined by a standard deviation value calculated from the sampling data at each sampling 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623